Citation Nr: 0739979	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  03-27 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for degenerative stenosis at C5-C6 with arthritis, 
intervertebral disc syndrome (IVDS), and bilateral cervical 
radiculopathy of the upper extremities.   

2.  Entitlement to an initial compensable rating for 
bilateral plantar fasciitis.  

3.  Entitlement to an initial compensable rating for right 
hallux valgus.  

4.  Entitlement to an initial compensable rating for left 
hallux valgus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1978 to 
February 2003.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

The Board remanded this case in January 2006 for further 
development.  


FINDINGS OF FACT

1.  According to the rating criteria in effect since 
September 2002 and 2003, the veteran's cervical spine 
disability does not does not cause "severe" limitation of 
motion, or forward flexion of the cervical spine of 15 
degrees or less, or favorable or unfavorable ankylosis of the 
cervical spine.  Although there is pain and other functional 
loss on repetitive motion, this does not entitle him to a 
rating beyond 20 percent.  And while he has IVDS, 
incapacitating episodes having a total duration of at least 4 
weeks during the past 12 months is not shown.  

2.  The veteran's bilateral cervical radiculopathy of the 
upper extremities is only "mild" in degree, with evidence 
of numbness, pain, and tingling.     

3.  The veteran's right and left foot plantar fasciitis is 
productive of no more than "moderate" impairment due to 
pain, tenderness, and difficulty standing or walking for 
extended periods of time.   

4.  The veteran's right and left hallux valgus only exhibits 
"mild" to "moderate" tenderness, and there has been no 
surgery with resection of the metatarsal head and no level of 
severity analogous to amputation of the great toe.  



CONCLUSIONS OF LAW

1.  The criteria are met for a higher 20-percent disability 
rating, but no greater, for the veteran's cervical spine 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (in effect as of September 2003); 
4.71a, Diagnostic Codes 5010-5290, 5293 (in effect as of 
September 2002).  

2.  The criteria are not met for separate initial disability 
ratings higher than 20 percent for cervical radiculopathy of 
the upper extremities.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.69, 4.124a, Diagnostic 
Code 8512 (2007).  

3.  The criteria are met for a higher 10-percent disability 
rating, but no greater, for the veteran's right foot plantar 
fasciitis disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.20, 4.31, 4.71a, Diagnostic Code 5284 
(2007).

4.  The criteria are met for a higher 10-percent disability 
rating, but no greater, for the veteran's left foot plantar 
fasciitis disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.20, 4.31, 4.71a, Diagnostic Code 5284 
(2007).

5.  The criteria are not met for an initial compensable 
disability rating for right hallux valgus.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.31, 
4.71a, Diagnostic Code 5280 (2007).  

6.  The criteria are not met for an initial compensable 
disability rating for left hallux valgus.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.31, 
4.71a, Diagnostic Code 5280 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of VCAA letters from the RO to the veteran dated in February 
2003 and August 2006.  Those letters effectively satisfied 
the notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) by:  (1) informing him of the 
information and evidence not of record that was necessary to 
substantiate his service connection and subsequent downstream 
increased initial rating claims; (2) informing him of the 
information and evidence VA would obtain; (3) informing him 
of the information and evidence he was expected to provide; 
and (4) requesting that he submit any evidence in his 
possession pertaining to his claims.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In addition, with regard to additional VCAA notice, the 
latter August 2006 letter from the RO further advised the 
veteran that a disability rating and an effective date is 
assigned when service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).    

Notably, the Board sees the RO did not provide the veteran 
with all general VCAA or Dingess notice prior to the April 
2003 adverse determination on appeal.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 
18 Vet. App. at 120.  But in Pelegrini II, the U. S. Court of 
Appeals for Veterans Claims (Court) went on to clarify that 
in these situations VA does not have to vitiate that decision 
and start the whole adjudicatory process anew, as if that 
decision was never made.  Rather, VA need only ensure the 
veteran receives (or since has received) content-complying 
VCAA notice, followed by readjudication of his claims, such 
that he is still provided proper due process.  In other 
words, he must be given an opportunity to participate 
effectively in the processing of his claims.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) recently held that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, after providing additional VCAA 4th element and Dingess 
notice in August 2006, the RO again went back and 
readjudicated the claim in the most recent May 2007 SSOC.  So 
after providing the required notice, the RO reconsidered the 
claim - including addressing any additional evidence 
received in response to the notice.  So the timing defect in 
the notice has been rectified.  All this considered, the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims.  Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).  Therefore, absent 
any error in the timing or content of VCAA notice, a 
prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is not warranted here.

The Board also observes the claims at issue stem from an 
initial rating assignment.  In this regard, the Court has 
held that an appellant's filing of a notice of disagreement 
(NOD) regarding an initial disability rating and effective 
date, such as the case here, does not trigger additional 
section 5103(a) notice.  Indeed, the Court has determined 
that to hold that section 5103(a) continues to apply after a 
disability rating or an effective date has been determined 
would essentially render sections 7105(d) and 5103A and their 
implementing regulations insignificant and superfluous, thus 
disturbing the statutory scheme.  Dingess at 491, 493, 500-
501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, this did not 
occur until after that date, the veteran is entitled to pre-
decisional notice concerning all elements of his claims, 
including these downstream disability rating and effective 
date elements.  And if he did not receive this notice, for 
whatever reason, it is VA's obligation to explain why this is 
not prejudicial error, i.e., harmless.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In any event, here, the 
RO provided the veteran with Dingess notice in August 2006 
pertaining to disability rating and effective date elements.  

As for the duty to assist, the RO obtained his service 
medical records (SMRs) and relevant VA treatment records.  He 
has not identified any private medical records.  The RO also 
had him undergo several VA orthopedic and neurological 
examinations.  Importantly, in an October 2006 statement he 
indicated he had no further evidence to provide.  The Board 
is also satisfied as to compliance with its January 2006 
remand directives.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  
All things considered, the duty to assist has been met.  38 
U.S.C.A. § 5103A.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury). 

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Because the veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for his cervical spine and bilateral 
foot disabilities, the Board is required to evaluate all the 
evidence of record reflecting the period of time between the 
effective date of the initial grant of service connection 
(March 1, 2003 - the day after discharge from service) until 
the present.  This could result in "staged ratings" based 
upon the facts found during the period in question.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to 
say, the Board must consider whether there have been times 
since the effective date of his award when his disabilities 
have been more severe than at others.  Id. at 126.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability. Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

Analysis - Cervical Spine Rating

Historically, during service, the veteran injured his back 
during a parachute accident in 1986.  SMRs reveal frequent 
treatment for neck pain, with diagnoses of degenerative 
stenosis and arthritis by X-ray.  

Under the September 2002 regulations, the veteran's service-
connected cervical spine disorder was been evaluated as 10-
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5290, traumatic arthritis with limitation of motion.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
38 C.F.R. § 4.27. 

In this regard, degenerative arthritis has been confirmed by 
X-ray as associated with the veteran's cervical spine 
disability.  See VA X-rays and magnetic resonance imaging 
reports (MRIs) dated in January 2006 and March 2007.  
Arthritis, due to trauma, substantiated by x-ray finding, is 
to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2007).  However, as the veteran is 
already receiving a compensable 10-percent evaluation for 
limitation of motion of the cervical spine under the new 
general rating formula for his back disorder, his arthritis 
does not provide a basis to increase the veteran's evaluation 
any further.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2007).   
 
Under the September 2003 amendments, the veteran's cervical 
spine disability could be evaluated under various Diagnostic 
Codes from 5235-5243.  
38 C.F.R. § 4.71a (2007).  Recently, IVDS (bulging cervical 
discs) has been associated with the veteran's service-
connected disorder.  See VA X-rays and MRIs dated in January 
2006 and March 2007.  In addition, in the rating decision on 
appeal, the RO granted separate 20-percent ratings for 
cervical radiculopathy of the upper extremities, under 
38 C.F.R. § 4.124a, Diagnostic Code 8512.  See March 2007 MRI 
and VA neurological examinations dated in March 2003 and in 
November 2006.  Here, the Board will consider the veteran's 
separate evaluations for his chronic orthopedic and 
neurologic manifestations of his cervical spine disability, 
and whether he has incapacitating episodes.  The Board will 
evaluate the disability under the Diagnostic Code that will 
provide the most favorable rating.  

In January 2003, the veteran filed his initial service 
connection claim.  Significantly, the criteria for spine 
disorders were amended in September 2002 and again in 
September 2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 
2002); 
68 Fed. Reg. 51,454 (Aug. 27, 2003).  Consequently, in this 
case, the Board will only consider the September 2002 and 
September 2003 amendments, without consideration of the 
regulations prior to September 2002.       

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above 
have established the effective dates without a provision for 
retroactive application.  Thus, the amendments may be applied 
after, but not prior to, September 23, 2002, and September 
26, 2003, respectively.        

The 2002 amendments allow for IVDS to be evaluated based on 
incapacitating episodes or based on chronic orthopedic and 
neurologic manifestations combined.  The 2003 amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine, based 
largely on limitation or loss of motion, as well as other 
symptoms.        

The RO addressed both the September 2002 and 2003 regulations 
in its May 2007 SSOC.  Therefore, the Board may also consider 
these amendments without first determining whether doing so 
will be prejudicial to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Under the September 2002 amendments, under Diagnostic 
Code 5290 (limitation of motion of the cervical spine), 
severe limitation of motion warrants a 30 percent evaluation, 
moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation, and slight limitation of motion of the 
lumbar spine warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (in effect prior to September 
26, 2003).   

The Board notes that the rating schedule applied prior to the 
September 2003 amendments does not define a normal range of 
motion for the cervical spine.  However, current regulations 
do establish normal ranges of motion for the cervical spine.  
See 38 C.F.R. § 4.71a, Plate V.  The supplementary 
information associated with the amended regulations state 
that the ranges of motion were based on medical guidelines in 
existence since 1984.  See 67 Fed. Reg. 56,509 (Sept. 4, 
2002).  Therefore, the Board will apply the most recent 
September 2003 guidelines for ranges of motion of the spine 
to the old September 2002 criteria. 

Under the September 2002 amendments, the regulations 
regarding IVDS were revised.  Under the September 2003 
amendments, the regulations regarding diseases of and 
injuries to the spine, to include IVDS, were again revised by 
the VA.  The criteria for evaluating IVDS under the September 
2002 and September 2003 revisions are essentially the same, 
except that the diagnostic code for IVDS was changed from 
5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  
Thus, for clarity's sake, the Board will only refer to IVDS 
under the September 2003 amendments.      

The September 2003 amendments stipulate that the veteran's 
IVDS (preoperatively or postoperatively) is evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  



According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes:

A 10% rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week 
but less than 2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating 
episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 
12 months.  

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after 
September 26, 2003).  

Effective September 26, 2003, Diagnostic Codes 5235-5243 can 
be evaluated under the following General Rating Formula for 
Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 10% evaluation will be assigned for forward 
flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.  

A 20% rating is assigned for forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine.

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation of 
the combined range of motion.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect 
after September 26, 2003).  

The Board now turns to an analysis of the evidence of record.  
The evidence of record is supportive of a higher 20-percent 
rating for the veteran's cervical spine disability under both 
the September 2002 and September 2003 amendments.  38 C.F.R. 
§ 4.7.    

Specifically, the March 2003 VA cervical spine examiner noted 
that forward flexion of the cervical spine was limited to 30 
degrees, indicative of a higher 20-percent rating under both 
the September 2002 amendments ("moderate" limitation of 
motion) and under the September 2003 amendments.  The Board 
acknowledges that the November 2006 VA examiner noted 
cervical forward flexion of 40 degrees, which is not 
supportive of a higher rating.  However, VA treatment records 
from 2003 to 2007, the report of the March 2003 VA examiner, 
and the veteran's personal statements document additional 
factors of functional loss such as pain, weakness, fatigue, 
reduced motion upon repetition, and difficulty standing or 
lifting due to his cervical spine disability.  Thus, there is 
substantial evidence of additional disability to support a 
higher rating to account for functional loss.  38 C.F.R. §§ 
4.40, 4.45; DeLuca, 8 Vet. App. at 206.  In particular, VA 
treatment records from 2006 and 2007 note the veteran's 
assertion that his symptoms continue to worsen.  Resolving 
any doubt in the veteran's favor, a higher 20-percent rating 
is warranted for limitation of motion and functional loss due 
to his cervical spine disability, under both the September 
2002 and 2003 amendments.  38 C.F.R. § 4.3.  

However, the Board finds no basis to award a disability 
rating higher than 20 percent for the veteran's cervical 
spine disability under any version of the rating criteria.  
38 C.F.R. § 4.7.  

Concerning this, under the September 2002 amendments, other 
diagnostic codes for cervical spine disabilities provide for 
disability ratings beyond 20 percent.  However, the veteran 
does not contend, and the VA examinations and treatment 
records do not establish - vertebral fracture (Diagnostic 
Code 5285) [a January 2006 MRI revealed no loss of vertebral 
height or other residuals]; complete ankylosis of the 
cervical spine (Diagnostic Code 5286); favorable or 
unfavorable ankylosis of the cervical spine (Diagnostic Code 
5287); or sacro-iliac injury (Diagnostic Code 5294).  
Therefore, these diagnostic codes will not be applied.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if it is supported by 
explanation and evidence).  

Under the September 2003 amendments, as to orthopedic 
manifestations of his cervical spine disability, the evidence 
of record does not demonstrate a higher 
40-percent evaluation as there is no evidence of forward 
flexion of the cervical spine of 15 degrees or less or 
favorable or unfavorable ankylosis of the cervical spine.    
Specifically, the range of motion in degrees recorded at the 
March 2003 and November 2006 VA examinations show, at most, 
only "moderate" limitation of cervical spine motion.  See 
report of March 2003 VA examination (30 degrees forward 
cervical flexion) and report of November 2006 VA examination 
(40 degrees forward cervical flexion).  

With regard to functional loss, the functional loss present 
due to back pain, tenderness, weakness, fatiguability, and 
difficulty standing and reduced motion during flare-ups, 
while significant, is more than adequately represented in the 
20-percent rating assigned.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 206.  In this respect, of significance 
are the findings of the more recent November 2006 VA examiner 
who opined there was no evidence of pain on motion, abnormal 
gait, or additional functional impairment due to flare-ups.  
Thus, even the current 20-percent evaluation assigned by the 
Board may be somewhat generous.      
   
Under both the September 2002 and 2003 amendments, as to 
incapacitating episodes, the VA examinations of record do not 
reflect incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months which would support a higher 40-percent rating under 
Diagnostic Codes 5293 or 5243.  On this point, the November 
2006 VA examiner noted no history of prescribed bedrest by a 
physician related to the veteran's IVDS.  The veteran is 
still able to effectively work as an analyst, and has 
reported no missed days from work due to his IVDS.  VA 
outpatient treatment records dated from 2003 to 2007 also 
support the findings of the VA examiner as they disclose no 
evidence of incapacitating episodes.  

In summary, the Board finds that the preponderance of the 
evidence supports a disability rating of 20 percent, but no 
higher, for the veteran's cervical spine disability.  
38 C.F.R. § 4.3.  

Analysis - Cervical Spine Upper Extremity Radiculopathy

The RO also recently awarded the veteran separate 20-percent 
ratings for cervical radiculopathy and carpal tunnel syndrome 
of both upper extremities associated with his cervical spine 
disability, under 38 C.F.R. § 4.124a, Diagnostic Code 8512, 
paralysis of the hand and wrist.  As VA neurological 
examiners in March 2003 and November 2006 in fact diagnosed 
the veteran with right median nerve and left ulnar nerve 
neuropathy in the hands and arms, a more appropriate 
evaluation would be under Diagnostic Codes 8515 and 8516.  
See 38 C.F.R. § 4.124a.  However, as a review of these 
diagnostic codes reveals that they are actually less 
favorable to the veteran, the Board will continue to evaluate 
the veteran's bilateral radiculopathy under the more 
favorable Diagnostic Code 8512, as done by the RO.  See 
Butts, supra. 

Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function. With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is only sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.  

Under Diagnostic Code 8512, a 20-percent evaluation is 
assigned for mild incomplete paralysis of the minor or major 
lower radicular group.  A 30-percent evaluation requires 
moderate incomplete paralysis of the minor lower radicular 
group.  A 40-percent rating requires moderate incomplete 
paralysis of the major lower radicular group or severe 
incomplete paralysis of the minor lower radicular group.  
Finally, if there is complete paralysis where to all 
intrinsic muscles of the hand, and some or all of the flexors 
of the wrist and fingers, are paralyzed (substantial loss of 
use of hand), a 70-percent rating is warranted for an 
affected major extremity, and 60-percent rating for a minor 
(i.e., nondominant) extremity).

VA neurological examiners note that the veteran is right-
handed, thus confirming that his left arm is the minor, i.e., 
non-dominant arm.  See 38 C.F.R. § 4.69.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

The evidence of record does not reflect a higher rating above 
the current 20 percent assigned for the veteran's bilateral 
radiculopathy of the upper extremities.  
38 C.F.R. § 4.7.  Specifically, the veteran only reports 
symptoms of numbness, tingling, and pain in the arms and 
hands.  Upon objective neurological examination in March 2003 
and November 2006, the examiners recorded diminished 
sensation and radiculopathy.  Overall, there examiners 
recorded no evidence of weakness, diminished strength, loss 
of reflexes, bowel or bladder impairment, muscle atrophy, or 
headaches.  Absent objective evidence of these neurological 
factors, his disability is only "mild" in degree.  

Therefore, the preponderance of the evidence is against a 
rating higher than 20 percent for his bilateral upper 
extremity cervical radiculopathy.  38 C.F.R. § 4.3.

Analysis - Plantar Fasciitis

The veteran's bilateral plantar fasciitis disability is 
currently evaluated as noncompensable (zero percent 
disabling) by analogy under 38 C.F.R. § 4.71a, Diagnostic 
Code 5099-5276, acquired flatfoot.  The rating criteria do 
not list a specific diagnostic code for plantar fasciitis.  
The disorder has, therefore, been rated as analogous to 
acquired flatfoot because the functions affected, the 
anatomical localization, and the symptomatology are most 
closely analogous to these disorders.  See 38 C.F.R. § 4.20.      

However, upon review of the evidence, the Board believes a 
more appropriate evaluation would be under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, other foot injuries.  Concerning this, 
the Board will evaluate the disability under the most 
appropriate diagnostic code that provides the most favorable 
evaluation.  See Butts, supra.  

Under Diagnostic Code 5284, a 10-percent evaluation is 
provided for a "moderate" foot injury.  A 20-percent 
evaluation is provided for a "moderately severe" foot 
injury.  A 30-percent evaluation is provided for a "severe" 
foot injury.  The Note to Diagnostic Code 5284 indicates that 
a maximum 40-percent rating will be assigned for actual loss 
of use of the foot.  38 C.F.R. § 4.71a.  The words 
"moderate," "moderately severe," and "severe" are not defined 
in Diagnostic Code 5284.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decision is "equitable and just."  38 C.F.R. § 
4.6.

Upon review of the evidence, the overall disability picture 
reflects that separate 10-percent ratings, but no higher, are 
warranted for the veteran's right and left foot.  38 C.F.R. 
§ 4.7.  Specifically, SMRs show treatment for right and left 
foot and ankle pain.  Upon separation, the veteran was 
diagnosed with bilateral plantar fasciitis.  The March 2003 
VA examiner noted bilateral plantar fasciitis, with 
tenderness documented on the sole and heels.  In various 
statements submitted by the veteran over the course of the 
appeal, he asserts constant foot pain, difficulty walking or 
standing beyond a 15-minute period of time, and swelling and 
tenderness.  A VA treatment note dated in December 2005 
records complaints of bilateral foot pain.  Resolving the 
benefit of the doubt in favor of the veteran, the 
preponderance of the evidence demonstrates bilateral foot 
disability that is "moderate" in severity, entitling the 
veteran to separate 10-percent disability ratings under 
Diagnostic Code 5284.  38 C.F.R. § 4.3.  

However, the preponderance of the evidence is clearly against 
a rating beyond 10 percent for either foot. Id.  In this 
regard, when the veteran underwent additional VA foot and 
neurological examinations in November 2006, the neurological 
examiner did not believe that the veteran's foot problems 
"significantly" impacted his general functional ability.  
The veteran did not require a cane, and his gait was normal.  
He was on no medication at that time.  There was no evidence 
of loss of use of either foot.  There was no objective 
evidence of other probative symptoms such as weakness, 
cramping in the foot, deformities, decreased range of motion, 
forefoot inversion & eversion, or forefoot abduction & 
adduction, ultimately providing strong evidence against an 
even higher rating.     



Analysis - Bilateral Hallux Valgus

The RO assigned separate noncompensable (zero percent 
ratings) under 
38 C.F.R. § 4.71a, Diagnostic Code 5280, for right and left 
great toe hallux valgus (bunions).  In every case where the 
requirements for a compensable rating are not met, a zero 
percent evaluation may be assigned, even if the diagnostic 
schedule does not provide for such a noncompensable 
evaluation.  38 C.F.R. § 4.31 (2007).  A higher, maximum 10-
percent rating may be assigned for unilateral hallux valgus 
if the disability is severe, analogous to amputation of the 
great toe, or if operated with resection of the metatarsal 
head.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2007).  

The subjective and objective evidence of record does not 
correlate to a higher compensable rating for hallux valgus.  
38 C.F.R. § 4.7.  SMRs noted bilateral hallux valgus at 
separation.  VA examiners in March 2003 and November 2006 
documented "mild" to "moderate" bilateral hallux valgus of 
the great toes with a deviation of five degrees, confirmed by 
X-rays.  There was some evidence of tenderness, and the 
veteran reported pain in his great toes.  However, all digits 
had normal range of motion, with no calluses.  In fact, the 
March 2003 VA examiner indicated that his bilateral hallux 
valgus did not impinge on any of the other toes.  There is no 
evidence of surgical treatment for this disorder.  Moreover, 
VA medical records do not reflect such severe disability from 
hallux valgus as to make it analogous to amputation.  
Accordingly, the Board finds the preponderance of the 
evidence is against a compensable disability rating for 
bilateral hallux valgus.  38 C.F.R. § 4.3.  

Fenderson Consideration

The Board adds it does not find that any of the veteran's 
service-connected disabilities on appeal should be increased 
for any other separate period based on the facts found during 
the appeal period.  Fenderson, 12 Vet. App at 125-26.  
Since the effective date of his awards - the day after 
discharge from service - there has been no discernable 
fluctuation in the severity of his ratings, so the Board 
cannot "stage" his ratings.
Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the veteran's disabilities markedly 
interfere with his ability to work, meaning above and beyond 
that contemplated by his separate schedular ratings.  See 
38 C.F.R. § 4.1 indicating that, generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Specifically, VA 
examiners noted that the veteran was still able to work as an 
analyst.  The veteran has not reported any missed days from 
work.  Furthermore, there is no evidence of any other 
exceptional or unusual circumstances, such as frequent 
hospitalizations, to suggest he is not adequately compensated 
for his disability by the regular rating schedule.  
VAOPGCPREC 6-96.  His post-service evaluation and treatment 
has been entirely on an outpatient, as opposed to an 
inpatient basis.


ORDER

A higher initial disability rating of 20 percent for the 
cervical spine disability is granted, subject to the laws and 
regulations governing the payment of VA compensation.

Initial separate ratings higher than 20 percent for bilateral 
cervical radiculopathy of the upper extremities is denied. 
 
A higher initial 10-percent rating for the right foot plantar 
fasciitis is granted, subject to the laws and regulations 
governing the payment of VA compensation.



A higher initial 10-percent rating for the left foot plantar 
fasciitis is granted, subject to the laws and regulations 
governing the payment of VA compensation.

An initial compensable rating for right hallux valgus is 
denied.   

An initial compensable rating for left hallux valgus is 
denied.   



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


